Case 3:19-cv-01373-S-BK Document 23 Filed 07/02/20 Pageiof1i PagelD 84

IN THE UNITED STATES DISTRICT COURT
FoR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

CITIMORTGAGE, INC., §
PLAINTIFF, §
§

V. § Crvit CASE No. 3:19-cv-1373-S-BK
§
DONNA 8. CLARK AND GMAC §
MORTGAGE CORPORATION, §
DEFENDANTS. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED July _ 2, 2020.

orgie

UNITED STATES DISTRICT JUDGE

 

 
